Exhibit 99.1 Press release WiLAN Announces Election of Directors OTTAWA, Canada – April 21, 2017 – Wi-LAN Inc. (“WiLAN” or the “Company”) (TSX:WIN) (NASDAQ:WILN) today announced that all of management’s nominees listed in its March 10, 2017 management proxy circular were elected as directors of the Company at WiLAN’s April 20, 2017 annual shareholders’ meeting (the “Annual Meeting”).The detailed results of the vote for the election of directors held at the Annual Meeting are set out below. Nominee Votes For % Votes For Votes Withheld % Votes Withheld Roxanne Anderson 96.88% 3.12% Dr. Michel Tewfik Fattouche 93.30% 6.70% John Kendall Gillberry 97.63% 2.37% Ron Laurie 97.89% 2.11% W. Paul McCarten 97.88% 2.12% Ian McKinnon 98.75% 1.25% Richard J. Shorkey 96.87% 3.13% James Douglas Skippen 98.01% 1.99% WiLAN also confirmed that shareholders approved the appointment of PricewaterhouseCoopers LLP as the Company’s auditors. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.Founded in 1992, WiLAN is listed on the TSX and NASDAQ.For more information: www.wilan.com.
